€ase No:4900411 GS

UNITED STATES BANKRUPTCY COURT F | l E
DISTRICT OF ALASKA DEc Cy D
8
O19
In re: ) Chapter 7 “ue “BUPToy Coun
a

LEO BLAS, ? Case No.17-00411 GS
Debtor.. NOTICE AND MOTION FOR

RECONSIDERATION AND APPEAL OF THE
ORDER GRANTING PROOF OF CLAIM
DATED 12/17/19.

DATED DECEMBER 17, 2019

Nee Ne eee ae

 

BEFORE THE HONORABLE: GARY SPRAKER, UNITED STATES BANKRUPTCY

JUDGE, OPPOSING PARTIES, THEIR ATTORNEYS,
AND ANY OTHER PARTIES OF INTEREST.

Now comes the non-profit Organization known as Americans Against Foreclosures (
AAF ), with the permission and authorization of Mr. Leo Blas, and files this Notice and Motion

for Reconsideration of the Order and Memorandum dated December 17, 2019, based on the
following:

1.) That from a review of the Memorandum we can clearly see that the following

questions of fact exist: Is the note the original, and who is the owner of the note?

2.) In the Memorandum we read that Bank of America, N.A. (BANA) owned the

NOTICE AND MOTION FOR RECONSIDERATION AND APPEAL
4
Case No: 17-00411 GS

“promissory note made between Mr. Blas and BANA on February 22, 2008”, and then that
BANA stipulated that Fannie Mae owned it?
3.) We have not found any evidence in this case that Fannie Mae authorized BANA to

act in its name as an Agent if, in fact, Fannie Mae is the Principal and BANA its Agent.

4.) We believe that the Court has decided questions of fact that can only be decided by
the triers of fact in a tria] by Jury, pursuant to Rule 9015 of the Federal Rules of Bankruptcy
Procedure (FRBP).

5.) Pursuant to Rule 9015(c) and Rule 50 of the Federal Rules of Civil Procedure
(FRCP) 50, we request on behalf of Mr. Leo Blas, that a new trial be granted regarding the

above referenced issues of fact, no later than 14 days after the entry of this judgment.

6.) If a motion for reconsideration is filed it “is treated as a motion to alter or amend
judgment under FRCP 59(e).” Am. Ironworks & Erectors, Inc. N. Am. Constr. Corp., 248 F.3d
892, 898-99 (9th Cir. 2001) (citing United States v. Nutricology, Inc., 982 F.2d 394, 397 (9th

Cir. 1992)); see also In re Walker, 332 B.R. 820, 826 (Bankr. D. Nev. 2005).

7.) A motion for reconsideration may also be construed as a motion for relief from a
judgment under FRBP 9024, if the time for filing an appeal has expired. United States v.
Nutricology, Inc., 982 F.2d 394, 397 (9th Cir. 1992). FRBP 9024, whicn governs reliet trot
a judgment or order, provides that a motion for relief from an order is governed by FRCP 60.
FRCP 60(b) “provides for reconsideration only upon a showing of (1) mistake, surprise, or
excusable neglect; (2) newly discovered evidence, that, with reasonable diligence, could not
have been discovered in time to move for a new trial under Rule 59(b); (3) fraud; (4) a void

judgment; (5) a satisfied or discharged judgment; or (6) ‘extraordinary circumstances’

NOTICE AND MOTION FOR RECONSIDERATION AND APPEAL

2
CARE nos ePddaa4 ggled 12/18/19 Entered 12/18/19 10:44:59 Doc#237 Page 3 of 30

which would justify relief.” Fuller v. M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir.1991).

WHEREFORE. Pursuant to Rule 9015(c) and Rule 50 of the Federal Rules of Civil
Procedure (FRCP) 50, we request on behalf of Mr. Leo Blas, that a new trial by Jury be granted
regarding the above referenced issues of fact, no later than 14 days after the entry of this

judgment.

Date: December 17", 2019
/si OBO MR. LEO BLAS

AMERICANS AGAINST FORECLOSURES ( AAF )

Signed LPL,

 

NOTICE AND MOTION FOR RECONSIDERATION AND APPEAL

3
